UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(A) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the RegistrantR Filed by a Party other than the Registrant¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement RDefinitive Additional Materials ¨Soliciting Material Under Rule § 240.14a-12 PDF SOLUTIONS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing proxy statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): RNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PDF SOLUTIONS, INC. 333 West San Carlos Street, Suite 700 San Jose, California 95110 AMENDMENT AND SUPPLEMENT TO PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON NOVEMBER 16, 2011 This amendment and supplement to our proxy statement, which was filed with the U.S. Securities and Exchange Commission on October 7, 2011 (the “Proxy Statement”), is being provided to you in connection with our Annual Meeting of the Stockholders (the “Annual Meeting”) to be held on November 16, 2011 at 1:00 p.m., local time, at the headquarters of PDF Solutions, Inc., 333 WestSan Carlos Street, Suite 700, San Jose, California 95110. This amendment and supplement is being filed solely to correct the time of the Annual Meeting stated in the Notice of Annual Meeting included as the first page of the Proxy Statement, as it had been incorrectly stated, and include a copy of the proxy card. This amendment and supplement should be read in conjunction with the Proxy Statement, and does not change the proposals to be acted upon at the Annual Meeting, which are described in the Proxy Statement, or the other information in the Proxy Statement.If you have already submitted your proxy, this amendment and supplement does not require that you do so again.
